ICJ_098_KasikiliSedudu_BWA_NAM_1999-12-13_JUD_01_ME_05_FR.txt. 1144

OPINION INDIVIDUELLE DE M. KOOIJMANS
{Traduction }

La demande subsidiaire de la Namibie, fondée sur la prescription acquisitive
— Recevabilité — Les «règles et principes du droit international» invoqués
dans le compromis — Conduite ultérieure et prescription acquisitive.

Le communiqué de Kasane — Engagements réciproques liés au règlement du
différend — Les eaux entourant l'ile font partie d'un tout indépendamment de la
situation de la frontière — L'utilisation de ces eaux est assimilable aux utilisa-
tions autres que la navigation — Convention sur le droit des utilisations des
cours d'eau internationaux à des fins autres que la navigation — Les règles
d'Helsinki — Principe de l'utilisation équitable et raisonnable.

1. J'ai voté pour le dispositif de l’arrêt, mais je m’estime tenu de for-
muler quelques observations car je suis dans l’impossibilité de souscrire à
certains des motifs exposés par la Cour. Je tiens en outre à compléter sur
plusieurs points les conclusions de la Cour au sujet de l’utilisation des
eaux entourant l’île de Kasikili/Sedudu.

I

2. Je souscris a la conclusion de la Cour aux termes de laquelle la fron-
üère entre le Botswana et la Namibie suit la ligne des sondages les plus
profonds dans le chenal nord du fleuve Chobe autour de l’île de Kasikili/
Sedudu, et que ladite île fait partie du territoire du Botswana.

3. Cette conclusion découle de l'interprétation donnée par la Cour du
traité anglo-allemand du 1°" juillet 1890 et est conforme à l’article [ du
compromis du 15 février 1996 par lequel les Parties ont prié la Cour de
déterminer, sur la base du traité anglo-allemand et des règles et principes
du droit international, la frontière entre elles autour de l’île de Kasikili/
Sedudu ainsi que le statut juridique de cette île.

4. A mon avis, la Cour n'aurait toutefois pas dû fonder en même
temps sa conclusion relative au statut juridique de l’île sur l’idée que la
Namibie n’a pas vraiment établi qu’elle tient son titre sur Vile de Kasikili/
Sedudu non seulement du traité de 1890 mais aussi, à titre subsidiaire, de
la doctrine de la prescription, et que, par conséquent, cette revendication
ne saurait être acceptée (paragraphes 99 et 101 de l’arrêt).

5. Je ne refuse pas l'analyse que la Cour fait de cette demande ni la
façon dont elle apprécie les moyens par lesquels la Namibie défend sa
thèse: à mon avis, toutefois, il aurait fallu déclarer immédiatement cette
demande irrecevable.

103
ÎLE DE KASIKILI/SEDUDU (OP. IND. KOOLMANS) 1145

6. Au cours de la procédure écrite comme au cours de la procédure
orale, la Namibie a prétendu qu’elle est habilitée à exercer la souveraineté
sur l’île de Kasikili/Sedudu sous l'effet d’un titre subsidiaire, totalement
indépendant des dispositions du traité de 1890, c’est-à-dire la prescrip-
tion, l’acquiescement et/ou la reconnaissance. D’après cette thèse, le com-
promis, parce qu’il invoque à l’article 1 les règles et principes du droit
international, autorise expressément ou implicitement la Cour à appli-
quer la doctrine de la prescription acquisitive et à justifier ainsi de façon
distincte que la souveraineté sur l’île revient à la Namibie.

7. De son côté, le conseil du Botswana a dit qu'il serait «contraire
au bon sens de présumer qu’invoquer sous une forme générale les «règles
et principes du droit international» a nécessairement plus de poids
qu’invoquer un certain accord international qui définit la frontière en
question».

8. Pour la Cour, le compromis, en faisant état des «règles et principes
du droit international», l’autorise non seulement à interpréter le traité de
1890 a la lumière de ces règles et principes mais également à faire une
application indépendante desdits règles et principes de sorte que le com-
promis ne lui interdit pas de connaître des arguments relatifs à la pres-
cription (par. 93).

9. Malgré le respect que je lui dois, le raisonnement de la Cour ne me
paraît pas convaincant. Et l’on ne trouve guère d’éclaircissement a Var-
ticle III du compromis qui nous dit que les règles et principes du droit
international qui s’appliquent au différend sont ceux qui sont énumérés
au paragraphe | de l’article 38 du Statut de la Cour; ce fait permet sim-
plement de réfuter, comme la Cour le dit justement elle-même, la thèse du
Botswana quand celui-ci soutient que le compromis autorise la Cour à
n’appliquer que les règles et principes du droit international relatifs à
l'interprétation des traités.

10. Mais ce renvoi aux règles et principes du droit international qui
figure à l’article I, tel qu’il est précisé à l’article II] du compromis,
n’ajoute rien à la liberté d'action que son Statut accorde déjà a la
Cour. Dans l'affaire du Plateau continental ({Tunisiel/ Jamahiriva arabe
libyenne), la Cour dit ceci:

«Pour rechercher les principes et règles pertinents applicables à la
délimitation, la Cour est tenue, bien entendu, de s’inspirer de toutes
les sources de droit visées à l’article 38, paragraphe 1, de son Statut
dont l’alinéa a) lui prescrit d’appliquer les dispositions du compro-
mis.» (C.1.J. Recueil 1982, p. 37, par. 23.)

11. Or, dans leur compromis, les Parties prient la Cour de déterminer,
sur la base du traité de 1890 et des règles et principes du droit interna-
tional — sans dissocier le second élément du premier — la frontière entre
la Namibie et le Botswana autour de l’île de Kasikili/Sedudu ainsi que le
statut juridique de cette île — là encore, sans dissocier le second élément
du premier.

104
ÎLE DE KASIKILI/SEDUDU (OP. IND. KOOLMANS) 1146

A mon avis par conséquent, le compromis interdit à la Cour d’appli-
quer les règles et principes du droit international indépendamment du
traité. C’est le traité qui détermine la frontière. Si elle s’abstient d’inter-
préter et d’appliquer le traité, la Cour ne peut pas déterminer la frontière
et le statut juridique de l’île ainsi que le compromis la prie de le faire.

12. Le compromis impose deux tâches à la Cour: la première consiste
à déterminer la frontière entre la Namibie et le Botswana autour de l’île
de Kasikili/Sedudu et la seconde consiste à déterminer le statut juridique
de l’île. L'ordre logique impose, semble-t-il, de répondre d’abord à la pre-
mière question. À cette fin, la Cour doit déterminer sur la base du traité
anglo-allemand si c’est le chenal nord ou le chenal sud qui correspond au
chenal principal ou qui contient ce chenal principal. Une fois cette déter-
mination opérée, la seconde question a implicitement trouvé elle aussi sa
réponse: si le chenal nord est le chenal principal, l’île fait partie du terri-
toire du Botswana; si c’est le chenal sud qui est le chenal principal, l’île
fait partie de la Namibie; autrement dit, l’île accompagne la frontière.

13. La seconde question, celle du statut juridique de l’île, ne peut à
mon avis recevoir de réponse indépendante de la première question que si
la Cour avait conclu à l'impossibilité d'interpréter utilement les disposi-
tions du traité ou bien avait conclu que les parties au traité ont indiqué
par leur comportement que les dispositions du traité ont perdu toute per-
tinence. En pareil cas, on se trouve face à la situation opposée: c’est-a-
dire que la réponse à la première question est implicitement donnée par la
réponse à la seconde question telle que nous venons de l'indiquer: le titre
sur l’île détermine l'emplacement de la frontière et ce résultat est indé-
pendant des dispositions du traité mais certainement pas indépendant du
traité. D'un point de vue théorique, pareille procédure n’est pas du tout
impensable.

14, Dans la sentence rendue dans l’affaire de L'ile de Palmas, l'arbitre
unique, Max Huber, dit ceci:

«les Etats limitrophes peuvent fixer par traité les limites de leur
propre souveraineté, même dans des régions où, comme l’intérieur
de continents à peine explorés, cette souveraineté se manifeste à
peine, et c’est ainsi que chacun d’eux peut empêcher l’autre de péné-
trer sur son territoire. S’il n'existe cependant aucune ligne conven-
tionnelle d’une précision topographique suffisante ou s’il y a des
lacunes dans les frontières autrement établies, ou si une ligne
conventionnelle donne lieu à des doutes, ... l'exercice réel, continu
et pacifique des fonctions étatiques est, en cas de litige, le critérium
correct et naturel de la souveraineté territoriale.» (Revue générale
de droit international public (RGDIP), p. 165-166.)

15. J’estime qu’en l'espèce les conditions indiquées dans cette sentence
arbitrale ne sont pas réunies. Pour la détermination de la frontière, le
compromis invoque expressément le traité anglo-allemand de 1890. La
précision topographique suffisante ne fait pas défaut dans les dispositions

105
ÎLE DE KASIKILI/SEDUDU (OP. IND. KOOIJMANS) 1147

conventionnelles, comme c'était le cas, par exemple, dans le différend
frontalier entre l’ Argentine et le Chili (Palena, International Law Reports,
vol. 38, p. 89 et suiv.). La Cour n’a pas pour tâche de déterminer où se
situe le chenal principal du fleuve Chobe, elle doit simplement déterminer
lequel des deux chenaux entourant l’île de Kasikili correspond au chenal
principal ou contient le chenal principal et ce qui forme son thalweg. Et
il est possible que la ligne conventionnelle donne lieu à des doutes, mais
on ne peut pas lever ces doutes de façon raisonnable et argumentée en
choisissant une approche totalement différente qui laisse de côté les dis-
positions du traité.

16. L'illogisme de l'argumentation de la Namibie quand celle-ci plaide
sa thèse subsidiaire est confirmé par le fait que cette demande non fondée
sur le traité repose pratiquement sur les mêmes motifs que ceux par les-
quels elle étaye la demande qu’elle fonde sur le traité, qui consistent à
dire que, par leur conduite ultérieure, les parties ont confirmé qu'elles
donnaient du traité de 1890 la même interprétation (voir le paragraphe 71
de l'arrêt).

17. Ces motifs sont les suivants: le maintien du contrôle et de l’utilisa-
tion de l'île par les Masubia du Caprivi oriental, l'exercice de la juridic-
tion sur l’île par les autorités appelées à administrer la bande de Caprivi
et le silence persistant de la partie adverse et de ses prédécesseurs. Après
avoir examiné les arguments de la Namibie, la Cour conclut de façon
parfaitement justifiée que ces faits ne sont pas constitutifs d’une pratique
ultérieurement suivie au sens de l’article 31, paragraphe 3 6) de la
convention de 1969 sur le droit des traités (paragraphe 75 de l'arrêt).

18. C’est par les mêmes arguments que la Namibie soutient à titre sub-
sidiaire avoir établi sa souveraineté sur l’île de Kasikili/Sedudu par voie
de prescription acquisitive (voir le paragraphe 90 de l'arrêt). La Cour est,
quant à elle, d’avis que la Namibie n’est pas parvenue à prouver que des
actes d’autorité étatique qu'elle aurait accomplis en ce qui concerne l’île
lPautorisent à prétendre avoir acquis un titre par prescription (para-
graphes 98 et 99 de l'arrêt).

19. Cette conclusion laisse toutefois sans réponse une question: si la
Namibie avait pu prouver que les conditions à remplir pour justifier
Pacquisition d’un titre par prescription, telles qu’elles sont définies au para-
graphe 94 de l'arrêt, avaient bel et bien été remplies, est-ce que cela
n'aurait pas été constitutif d’une conduite ultérieurement suivie égale-
ment? Aurait-on vraiment pu imaginer qu’il fût possible de répondre
favorablement à la Namibie quand celle-ci prétend avoir acquis un titre
par prescription et de lui répondre en même temps par la négative quand
elle plaide la conduite ultérieure? À mon sens, cela voudrait dire que la
Cour, après avoir dit qu’en vertu des dispositions du traité de 1890 la
frontière se situe dans le chenal nord, aurait dû se servir de sa réponse à
la seconde question concernant le statut juridique de l’île pour consolider
sa réponse à la première question. A mon avis, il serait extrêmement arti-
ficiel d'interpréter le compromis comme autorisant la Cour à adopter
cette façon de faire.

106
ÎLE DE KASIKILI/SEDUDU (OP. IND. KOOIJMANS) 1148

20. A mon avis, par conséquent, la Cour aurait di refuser d’accueillir
la demande subsidiaire de la Namibie et aurait dû la déclarer irrecevable.

Il

21. Jai voté pour le paragraphe 3 du dispositif de Parrét qui porte sur
l’utilisation des deux chenaux autour du Chobe autour de l’île de Kasi-
kili/Sedudu et repose sur la conclusion retenue par la Cour qui est que les
Parties ont souscrit vis-à-vis l’une de l’autre des engagements à cet égard.

22. Il me paraît utile de faire observer que ces engagements figurent
dans le communiqué de Kasane adopté le 24 mai 1992, document dont le
principal élément est que les Parties conviennent d’un commun accord de
régler pacifiquement leur différend frontalier. Ces engagements sont par
conséquent indissolublement liés à la décision que les Parties ont adoptée
et qui consiste à faire établir la frontière d’abord par une équipe d'experts
techniques désignés conjointement et ensuite, cette équipe conjointe
n'ayant pu aboutir, de la faire déterminer par la Cour internationale de
Justice sur la base du compromis du 15 février 1996. En s’acquittant de sa
tâche qui consiste donc à déterminer la frontière ainsi que le statut juri-
dique de l'île de Kasikili/Sedudu, la Cour peut et doit examiner le com-
promis dans son contexte ainsi que les déclarations et les circonstances
entourant le compromis.

23. En sus de ce que la Cour dit aux paragraphes 102 et 103 de l'arrêt,
je tiens à formuler certaines observations qui pourraient orienter la
conduite ultérieure des Parties et les aider à situer leurs relations réci-
proques dans une perspective plus large. Ces observations s’inspirent de
décisions récentes concernant les règles et principes du droit international
qui ont trait aux utilisations des cours d’eau internationaux, en parti-
culier l’utilisation équitable et raisonnable de leurs ressources.

24. Ces considérations n’ont rien à voir avec la détermination de la
frontière entre les Parties. La Cour ne peut pas s’en inspirer pour situer
ailleurs ou déplacer la frontière si, d’après les dispositions du traité, la
frontière correspond nécessairement au thalweg du chenal nord. Même si
elles traduisent les règles et principes du droit international invoqués dans
le compromis, ces considérations ne peuvent que renvoyer aux engage-
ments contractés par les Parties dans le cadre de l’action qu’elles ont
menée pour régler pacifiquement leur différend et aux relations qu'elles
entretiennent actuellement et entretiendront à l’avenir. Comme la Cour
l’a fait observer: «Il ne s’agit pas simplement d’arriver à une solution
équitable, mais d’arriver à une solution équitable qui repose sur le droit
applicable» (Compétence en matière de pêcheries, C.LJ. Recueil 1974,
p. 33, par. 78; p. 202, par. 69).

25. A la hauteur de Vile de Kasikili/Sedudu, on peut dire du fleuve
Chobe qu'il fait partie d’un «cours d’eau» au sens de la convention de
1997 sur le droit relatif aux utilisations des cours d’eau internationaux a

107
ÎLE DE KASIKILI/SEDUDU (OP. IND. KOOIMANS) 1149

des fins autres que la navigation. À l'alinéa a) de l’article 2 de cette
convention, le cours d’eau est défini de la façon suivante:

«L'expression «cours d’eau» s'entend d’un système d’eaux de sur-
face et d'eaux souterraines constituant, du fait de leurs relations phy-
siques, un ensemble unitaire et aboutissant normalement à un point
d'arrivée commun.»

26. L'idée qu’un système de cours d’eau représente ainsi un ensemble
unitaire avait déjà été reconnue par l’Institut de droit international dans
la résolution de Salzbourg de 1961 sur l’utilisation des eaux internatio-
nales non maritimes (la navigation exceptée) (Annuaire de l’Institut de
droit international, vol. 49, deuxième partie (1961), p. 372 et suiv.). Dans
cette résolution, qui fut adoptée à l’unanimité, l’Institut vise les «eaux
faisant partie d’un cours d’eau ou d’un bassin hydrographique qui s'étend
sur le territoire de deux ou plusieurs Etats». A l’article 2, l’Institut fait
observer que le droit qu’a tout Etat d’utiliser les eaux qui traversent ou
bordent son territoire «a pour limite le droit d’utilisation des autres Etats
intéressés au méme cours d’eau ou bassin hydrographique», tandis qu’aux
termes de l’article 3, «si les Etats sont en désaccord sur la portée de leurs
droits d'utilisation, le règlement se fera sur la base de l’équité, en tenant
compte notamment de leurs besoins respectifs, ainsi que des autres cir-
constances propres au cas d'espèce».

27. En 1966, à sa cinquante-deuxième conférence, l'International Law
Association a adopté. à huit abstentions près seulement, ce qu’on appelle
les règles d’Helsinki sur les utilisations des eaux des fleuves internatio-
naux (ILA, Report of the Fifty Second Conference, Helsinki 1966,
Londres 1967, p. 484 et suiv.). Il s’agit des eaux des bassins de drainage
internationaux, ce type de bassin étant défini a l’article II comme «une
zone géographique s’étendant sur deux ou plusieurs Etats et déterminée
par les limites de l’aire d'alimentation du réseau hydrographique, y com-
pris les eaux de surface et les eaux souterraines, aboutissant en un point
commun ».

Les règles d’Helsinki sont beaucoup plus détaillées que la résolution de
Salzbourg adoptée par l’Institut en 1961 et à certains égards, elles sont en
quelque sorte le précurseur de la convention des Nations Unies de 1997,
En ce qui concerne le principe de l’utilisation équitable de ces eaux, l’ar-
ticle IV dispose: «Chaque Etat du bassin a, sur son territoire, un droit
de participation raisonnable et équitable aux avantages que présente
l'utilisation des eaux d’un bassin de drainage international.»

28. On peut donc dire que, sur le plan de la doctrine, le principe de
l’utilisation équitable des ressources hydrauliques partagées par plusieurs
Etats bénéficiait déjà d’un soutien considérable quand la Commission du
droit international a inscrit en 1971 à son programme général la question
de «l'utilisation des cours d’eau internationaux à des fins autres que la
navigation ».

29. Dans la présente espèce, d’après les écritures, il est clair qu’autour
de l'île de Kasikili/Sedudu, les eaux sont presque exclusivement utilisées à

108
ÎLE DE KASIKILI/SEDUDU (OP. IND. KOOIJMANS) 1150

des fins touristiques. Les touristes sont transportés par bateaux à fond
plat (principalement mais non pas exclusivement dans le chenal sud) pour
observer les animaux sauvages dans le parc animalier du Chobe situé au
sud du fleuve et sur l’île de Kasikili/Sedudu que les animaux gagnent fré-
quemment à la nage. La navigation qui existe à cet endroit n’a pratique-
ment rien à voir avec le transport fluvial au sens normal du terme «navi-
gation», lequel vise le transport par bateau sur un fleuve d’un endroit à
un autre. L'utilisation qui est faite des eaux entourant l’île de Kasikili/
Sedudu correspond plutôt aux utilisations des cours d’eau à des fins
autres que la navigation au sens de [a convention de 1997.

30. En 1929 déjà, ia Cour permanente de Justice internationale avait
souligné qu'il existait une communauté d'intérêts chez tous les Etats rive-
rains aux fins de la navigation, à l'exclusion de tout privilège d’un rive-
rain quelconque par rapport aux autres (Juridiction territoriale de la
Commission internationale de [ Oder, arrêt n° 16, 1929, C.P.J.I. série A
n° 23, p. 27), Dans l’affaire Gabcikovo-Nagymaros, la Cour actuelle a fait
observer à ce propos que «le développement moderne du droit interna-
tional a renforcé ce principe également pour les utilisations des cours
d'eau internationaux a des fins autres que la navigation, comme en
témoigne l’adoption par l’Assemblée générale des Nations Unies, le
21 mai 1997, de la convention sur le droit relatif aux utilisations des cours
d’eau internationaux à des fins autres que la navigation» (C.J. Recueil
1997, p. 56, par. 85).

31. Cette convention de 1997 n’est pas encore entrée en vigueur et il
faudra très vraisemblablement attendre plusieurs années pour que soient
déposés les trente-cinq instruments de ratification indispensables. Et rien
ne semble indiquer que les Parties en l’espèce aient intention de se lier
par ladite convention.

Cela ne veut toutefois pas dire qu’un certain nombre des principes for-
mulés dans cette convention ne soient pas déjà devenus partie intégrante
du corps même du droit international.

32. Au paragraphe | de son commentaire sur l’article 5 de la conven-
tion de 1997, lequel porte sur le principe de l’utilisation et participation
équitable et raisonnable, la Commission du droit international fait obser-
ver ceci:

«L'article 5 énonce les droits et les devoirs fondamentaux des
Etats en ce qui concerne l’utilisation des cours d’eau internationaux
à des fins autres que la navigation. L’un des principaux en est la
règle bien établie de l’utilisation équitable, qui est formulée et déve-
loppée au paragraphe 1.»

Et la Commission poursuit :

«l'étude de tous les éléments dont on dispose comme preuve de
l'existence d’une pratique générale des Etats, acceptée comme étant
le droit, en ce qui concerne les utilisations des cours d’eau interna-
tionaux à des fins autres que la navigation ... montre que la doctrine

109
ÎLE DE KASIKILI/SEDUDU (OP. IND. KOOIJMANS) 1151

de l’utilisation équitable est admise, dans la grande majorité des cas,
en tant que principe général et directeur du droit pour déterminer les
droits et les obligations des Etats dans ce domaine» (par. 10).

33. Tant l’article 5 de la convention de 1997 que l’article IV des règles
d’Helsinki prévoient apparemment une limitation territoriale en ce sens
que les Etats du cours d’eau (dans les règles d’Helsinki, ce sont les «Etats
du bassin») ont droit sur leur territoire a une part raisonnable et équi-
table des avantages que présente l’utilisation des eaux d’un cours d’eau
international!.

Les deux instruments rejettent clairement toutefois ce qu’on appelle la
«doctrine Harmon» suivant laquelle l'Etat peut sans réserve revendiquer
le droit d'utiliser les eaux d’un fleuve international traversant son terri-
toire et en disposer à son gré.

D’après le commentaire relatif à l’article [V des règles d’Helsinki, cette
doctrine Harmon n’a jamais été très largement adoptée par les Etats, a
été rejetée par pratiquement tous ceux qui ont eu l’occasion de s'exprimer
à ce sujet et le commentaire indique ensuite que tout Etat du bassin jouit
de droits égaux en nature et correspondant à ceux de chaque Etat du
même bassin.

34. D'après les engagements qu’elles ont contractés dans le commu-
niqué de Kasane en date du 24 mai 1992 (voir le paragraphe 102 de
l'arrêt}, les Parties ont implicitement reconnu qu’à la hauteur de l’île de
Kasikili/Sedudu, le fleuve Chobe fait partie d’un ensemble unitaire, indé-
pendamment de l’emplacement exact de la frontière tel que la Cour le
déterminera.

35. Le chenal sud ne devient pas brutalement une voie d’eau intérieure
dès lors qu'il a été décidé que c’est le chenal nord qui est ou qui contient
le «chenal principal» au sens du traité de 1890, même si ce chenal sud est
intégralement en territoire botswanais. Le chenal sud continue de faire
partie d’un système d’eaux de surface et d’eaux souterraines qui, du fait
de leurs relations physiques, constituent un ensemble unitaire.

36. Quand elles s’occuperont à l’avenir des utilisations des eaux entou-
rant l’île de Kasikili/Sedudu, les Parties devront s'inspirer des règles et
des principes consacrés par la convention de 1997 ainsi que par les règles
d’Helsinki. Elles ne devront pas oublier que, comme l’a dit la Commis-
sion du droit international, «la règle de l’utilisation équitable et raison-
nable repose sur des fondements solides, et sert de base au devoir des
Etats de participer de façon équitable et raisonnable à l’utilisation, à la
mise en valeur et à la protection des cours d’eau internationaux».

37. Cette règle est désormais très largement acceptée pour les utilisa-
tions des cours d’eau internationaux, tant à des fins de navigation qu’à
des fins autres que la navigation. En vue d’une plus large application de

' Au paragraphe 2 de son commentaire sur l’article 5 de la convention de 1997, la Com-
mission du droit international fait observer que cet article est sans doute énoncé comme
une obligation mais qu’il énonce aussi le droit correspondant.

110
ÎLE DE KASIKILI/SEDUDU (OP. IND. KOOLJMANS) 1152

la règle, l’article 6 de la convention de 1997 énumère sous forme d’une
liste non exhaustive les facteurs à tenir pour pertinents aux fins d’une uti-
lisation équitable et raisonnable.

38. Il est clair que l’utilisation des eaux entourant l’île de Kasikili/
Sedudu à des fins touristiques est devenue avec le temps beaucoup plus
importante du point de vue économique que l’utilisation de l’île elle-
même, par exemple a des fins agricoles; c'est aussi ce dont témoigne le
communiqué de Kasane. Mais cet intérêt économique actuel qui procède
de l’écotourisme peut lui-même être éphémère. Il serait par conséquent
utile que les Parties situent toute coopération ultérieure dans un cadre
plus large et plus général. Il y a lieu de rappeler a cet égard que, dans le
préambule de sa résolution de 1961, l'Institut de droit international fait
observer que, «dans l’utilisation des eaux intéressant plusieurs Etats, cha-
cun d’eux peut obtenir, par des consultations, des plans établis en com-
mun et des concessions réciproques, les avantages d’un aménagement
plus rationnel d’une richesse naturelle».

{Signé} P. H. KooumAns.

111
